Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 8-11, and 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species group 1, 3 and 5, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/23/2022. The election of species is upheld. The use of nitrogen based additives is known in the art. There is a burden of search, the examiner cites the prior art used in this office action US 2012/0202728 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Ojeda (us 2012/0202728 A1) AND Desantis et al (US 2015/0291906 A1)
Regarding claims 1-3, 5-7, 12-14, and 18-20, Ojeda teaches a lubricant composition for a compression internal combustion engine (abstract, p 26) and in particular marine engines. The lubricant contains:
A. A base oil (table 1 page 3 see examples)
B. An amine additive encompassing the Markush structures of claim 1 part II and IV, see p 11 and table 1 page 3 see examples. This is used in the amount of 0.3 to 1% of the composition, see p 28. The examples use as little as 0.5% of the amine compound. The compound is used as it affects the TBN of the composition.
C. A detergent which is a calcium sulfonate. table 1 page 3 see examples and 22-24. This is used in the amount of 0.01 to 35% of the composition. The detergents have a TBN of 20 to 450, see p 22.
The total TBN of the composition is up to 75, see p 32. The examples are up to about 73, see table 1.
Ojeda does not specifically state the amount of TBN the amine should add to the lubricant composition.
DeSantis teaches a lubricant composition (abstract). The composition contains an ashless TBN affecting additive that exactly matches the Markush structure of claim 14 and the more general genus is taught in the Markush structure of claim 1. See p 13. This additive is effective when it adds 5% to 20% of the total TBN to the lubricant composition. See p 136.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ashless amine of DeSantis in the amount taught by DeSantis in the invention of Ojeda. Ojeda already calls for use of this amine, but in a more general form, and for the same reason (affecting TBN of lubricant). This is an effective amount contributing an affective amount of total TBN to the lubricant composition.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                             


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771